Citation Nr: 1536096	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  07-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for diabetes mellitus (DM).

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral hip disability to include as secondary to service-connected lumbar strain.

4.  Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral knee disability to include as secondary to service-connected lumbar strain.

5.  Whether new and material evidence has been presented to reopen a claim of service connection for an eye disability.

6.  Entitlement to an effective date earlier than August 25, 2006, for the award of a 20 percent rating for lumbar strain.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for an eye disability.  

9.  Entitlement to service connection for a cardiovascular disability to include coronary artery disease (CAD).

10.  Entitlement to service connection for a psychiatric disability to include depression, social anxiety disorder, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected lumbar strain.

11.  Entitlement to an initial compensable rating for gastroesophageal reflux disease and gastritis. 


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005, May 2006, October 2006, July 2007, and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2011, the Board remanded this case.  

During the appeal period, the Veteran has repeatedly added and dropped the issue of service connection for PTSD, most recently requesting an adjudication of that matter.  Nonetheless, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for a psychiatric disability has been recharacterized on the front page of this decision and includes the matter of service connection for PTSD.  

The Board notes that in a December 2014 rating decision, service connection was granted for gastroesophageal reflux disease and gastritis and a noncompensable rating was assigned.  The Veteran has submitted a notice of disagreement.   

The issue of an increased rating for lumbar strain has been raised by the record and is possibly under development, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral knee, eye, psychiatric and cardiovascular disabilities as well as a higher rating for gastroesophageal reflux disease and gastritis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2003, the RO denied service connection for DM, hypertension, bilateral knee, bilateral hip, and eye disabilities.  The Veteran did not appeal.

2.  Evidence submitted since the RO's July 2003 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  Evidence submitted since the RO's July 2003 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for DM, and therefore does not raise a reasonable possibility of substantiating the claim.

4.  Evidence submitted since the RO's July 2003 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral hip disability, and therefore does not raise a reasonable possibility of substantiating the claim.

5.  Evidence submitted since the RO's July 2003 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability, and therefore raises a reasonable possibility of substantiating the claim.

6.  Evidence submitted since the RO's July 2003 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for an eye disability, and therefore raises a reasonable possibility of substantiating the claim.

7.  It was factually ascertainable from May 28, 2003, that the Veteran's low back disability, lumbar strain, was productive of moderate limitation of motion and limited forward flexion of greater than 30 degrees, but not greater than 60 degrees.



CONCLUSIONS OF LAW

1.  The RO's July 2003 rating decision which denied service connection for hypertension, DM, bilateral knee, bilateral hip, and eye disabilities is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has not been received since the RO's July 2003 rating decision denying service connection for hypertension; thus, the claim of service connection for hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received since the RO's July 2003 rating decision denying service connection for DM; thus, the claim of service connection for DM is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has not been received since the RO's July 2003 rating decision denying service connection for a bilateral hip disability; thus, the claim of service connection for a bilateral hip disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence has been received since the RO's July 2003 rating decision denying service connection for a bilateral knee disability; thus, the claim of service connection for bilateral knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  New and material evidence has been received since the RO's July 2003 rating decision denying service connection for an eye disability; thus, the claim of service connection for and eye disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The criteria for an effective date of May 28, 2003 for the grant of a 20 percent rating for lumbar strain have been met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 (2002), Diagnostic Code 5237 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in September 2004, February 2005, and November 2005 letters prior to the initial adjudication of the claims, as well as later notifications.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of  Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, pertinent VCAA notification satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, Social Security Administration records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

New and Material Evidence

In May 2003, the Veteran's original claim for service-connected benefits was received.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, psychosis, valvular heart disease, hypertension, and arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In a July 2003 rating decision, in pertinent part, service connection was denied for DM, hypertension, bilateral knee disorder, bilateral hip disorder, and for an eye condition.

Service connection for DM and hypertension was denied on the basis that the STRs did not show any treatment or diagnosis of either disability; there was post-service treatment and diagnoses from 2001 onward (although both noted to exist from three years before that or 1998); and there was no evidence indicating that these conditions began while on active duty or manifest to a compensable degree within one year of active duty discharge.

Service connection for an eye condition was denied on the basis that the STRs did not reveal any treatment or diagnosis for an eye condition and neither did the post-service records.   

Service connection for bilateral knee and hip disorders was denied on the basis that the STRs did not show any treatment or diagnosis of either knee or hip disability.  The Veteran was treated during service in December 1978 after a car accident for back and knee/leg pain, but there was no further treatment or diagnosis relative to the knees.  The claims were also denied because post-service, there was no treatment or diagnosis of knee or hip disability.  

A notice of disagreement was not received within the subsequent one-year period following the July 2003 rating decision.  Further, additional evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's July 2003 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Although in the previous final VA decision did not consider whether service connection was warranted for knee and hip disorders as secondary to service-connected low back disability, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

Since the prior final decisions, evidence has been added to the record.  For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court further stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  

In this case, with regard to DM and hypertension, the additional evidence including both VA and private medical records clearly shows that the Veteran has these disabilities and receives treatment for them.  The reason for the prior final denial was that there was no evidence indicating that these conditions began while the Veteran was on active duty or manifest to a compensable degree within one year of active duty discharge.  In other words, the inservice/presumptive period incurrence and the nexus elements were missing.  However, the new evidence does not support or suggest that either DM or hypertension had its onset during service, manifest within one year of service, or is otherwise attributable to service.  Thus, this new evidence does not raise a reasonable possibility of substantiating either claim.  Therefore, new and material evidence has not been received since the RO's July 2003 decision; thus, the claims of service connection for DM and hypertension are not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

With regard to claim of service connection for a bilateral hip disorder, the new evidence does not show that the Veteran has a current disability.  The Veteran was examined by VA in April 2007.  However, physical examination and x-rays were both normal and the examiner opined that there was no current disability.  Other records do not contradict those findings.  Thus, the newly added evidence is not favorable to the Veteran and, thus, does not warrant a reopening of the claim.  38 U.S.C.A.  5108, 7105; 38 C.F.R. § 3.156; see also Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does not "trigger a reopening").  

With regard to the claim of service connection for a bilateral knee disability, the RO's final decision indicated that post-service, there was no treatment or diagnosis of knee or hip disability; however, the additional evidence shows that there is a current diagnosis.  The April 2007 VA examination concluded that there was no present disability, although slight limitation of motion on flexion was demonstrated and documented.  However, a November 2010 federal medical evaluation yielded a diagnosis of osteoarthrosis of the knees.  Therefore, with this new diagnosis, the additional evidence cures one of the missing elements (current disability) present at the time of the last prior final denial.  As such, new and material evidence has been received since the RO's July 2003 decision and the claim of service connection for bilateral knee disability is reopened.  38 U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.156.

With regard to an eye condition, the final RO decision denied the claim on all three elements: there was no inservice treatment or diagnosis, no post-service diagnosis, and thereby no nexus between a current diagnosis and service.  Service connection for an eye condition was denied on the basis that the STRs did not reveal any treatment or diagnosis for an eye condition and neither did the post-service records.   

The additional evidence which has been added the record establishes that the Veteran has both glaucoma and diabetic retinopathy.  While service connection is not in effect for DM, the additional evidence regarding glaucoma cures one of the missing elements present at the time of the last prior final denial, a current disability.  As such, new and material evidence has been received since the RO's July 2003 decision and the claim of service connection for eye disability is reopened.  38 U.S.C.A.  5108, 7105; 38 C.F.R. § 3.156.

Earlier Effective Date for 20 Percent Rating for Lumbar Strain

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim must be considered pursuant to the criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after the increase in disability is demonstrated, but the increase occurred within the prior one year period then the effective date will be assigned as of the date of the ascertainable increase. 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

In a May 2006 rating decision, service connection was granted for lumbar strain and a 10 percent rating was assigned from May 28, 2003.  On August 25, 2006, the Veteran was examined by VA.  Based on that examination, a 20 percent rating was assigned from August 25, 2006, the date of the examination.  The Veteran appealed that rating, as it pertained to the effective date.  The Board notes that since the appeal was also timely to the originally assigned 10 percent rating (from May 28, 2003 to August 25, 2006), that matter was not final and that entire period may be considered for an earlier effective date for the higher 20 percent rating, as claimed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The August 25, 2006 VA examination, in pertinent part, showed that the Veteran had pain on forward flexion of the lumbar spine at 45 degrees.  The Board notes that the Veteran is not service-connected for intervertebral disc syndrome.  The RO assigned the original 10 percent then the subsequent 20 percent rating under Diagnostic Code 5237 per the General Rating Formula.

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if there is favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, effective September 26, 2003.

The revised rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Thus, the 20 percent assigned was based on the limited and painful flexion of the thoracolumbar spine under Diagnostic Code 5237.  

Since the effective date for a rating of the low back extends back to May 2003, the Board must also take into consideration old rating criteria which were in effect at that time, which were also considered by the RO, but the RO assigned the rating under the new criteria.  In pertinent part, under Diagnostic Code 5292, limitation of motion of the lumbar spine was rated as 10 percent disabling when slight and a 20 percent disabling when moderate,.  38 C.F.R. § 4.71a, Diagnostic Coe 5292 (2002).  The 40 percent rating was the maximum rating under that code.  Under Diagnostic Code 5295, a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  If there was lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation was in order.  

During the period of May 28, 2003 to August 25, 2006, there are VA medical records for review as well as a physical assessment following a car accident.  The matter is complicated by the fact that the Veteran was in this car accident during that time period.  Nonetheless, the Board cannot disassociate back complaints attributable specifically to service-connected disability versus the car accident residuals.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

In correspondence, the Veteran reported that he had constant back pain.  Likewise, in July and August 2004, the Veteran reported extreme back pain, that he could not stand more than 5 minutes, and that the pain sometimes radiated down his legs.  In VA outpatient records, he complained of back pain and was noted to be using Ibuprofen for relief.  On the August 2006 VA examination, the Veteran reported that he had experienced persistent low back pain since service which had progressively worsened.

The Board finds in affording all reasonable doubt, the 20 percent rating is warranted from May 28, 2003, the date of service connection for lumbar strain.  There are not many medical records for review, but the available records document reports of low back pain, as asserted by the Veteran when he was finally examined in August 2006.  The Board is satisfied that given the continuous reports of pain, the Veteran had a consistent level of disability and impairment during the time period in question, under either the old or new criteria..  Accordingly, entitlement to an earlier effective date of May 28, 2003, for a higher 20 percent rating for lumbar strain is warranted.  


ORDER

The application to reopen the claim of service connection for hypertension is denied.  

The application to reopen the claim of service connection for DM is denied.  

The application to reopen the claim of service connection for a bilateral hip disability is denied.  

The application to reopen the claim of service connection for an eye disability is granted.  

The application to reopen the claim of service connection for a bilateral knee disability is granted.  

Entitlement to an earlier effective date of May 28, 2003, for a higher 20 percent rating for lumbar strain is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The claims of service connection for bilateral knee and eye disabilities have been reopened based on current diagnoses.  The Board finds that a VA examination with an opinion addressing whether each is related to service is warranted.  In addition, the Veteran has not been afforded a VA examination with regard to his claim of service connection for a cardiovascular disability to include CAD and should also be examined for that disability.  

With regard to the claim of service connection for a psychiatric disability, the Veteran was afforded a VA examination in April 2007.  The examiner concluded that the Veteran had a depressive disorder not otherwise specified, which was related to alcohol abuse.  The examiner stated that without resorting to mere speculation, it was not possible to say that his depression was caused by or aggravated by his service-connected medical condition or his military service.  Subsequently, the Veteran was diagnosed with depressive psychosis in July 2010.  He also claimed that he has PTSD as a result of a jump during service which the RO has not been able to verify occurred.  The Veteran has not been specifically evaluated for PTSD nor has an examiner commented on whether a psychosis was manifest within the initial post-service year.  As such, another VA examination should be afforded to the Veteran.  In addition, the Veteran was recently sent a letter on February 6, 2015, requesting information pertaining to his PTSD claim, but this letter was not sent to his current address, so he was not properly afforded an opportunity to answer this inquiry.

As noted in the introductory portion of this decision, in a December 2014 rating decision, service connection was granted for gastroesophageal reflux disease and gastritis and a noncompensable rating was assigned.  The Veteran has submitted a notice of disagreement.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Resend to the Veteran the February 6, 2015 letter requesting information pertaining to his PTSD claim to his current address.

2.  Schedule the Veteran for VA orthopedic, eye, heart, and psychiatric evaluations.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiners should review the record prior to examinations.  

With regard to the knees, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current knee disability had its clinical onset during service or is related to any in-service disease, event, or injury, to include an inservice car accident.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral knee disability is proximately due to, or the result of, the service-connected lumbar strain.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral knee disability is permanently aggravated by the Veteran's service-connected lumbar strain.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

With regard to an eye disability, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current eye disability including glaucoma had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

With regard to heart disability including CAD, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart disability including CAD had its clinical onset during service, was manifest within one year of service, or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

With regard to psychiatric disability, the examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD.  The examiner is asked to determine whether the Veteran has PTSD, as well as the other diagnoses, under the criteria as set forth in the applicable American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder, including PTSD, had its clinical onset during active duty, was manifest within one year of discharge (for any diagnosed psychosis), or is related to any in-service disease, injury, or event, to include any verified stressor by the Veteran.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability is proximately due to, or the result of, the service-connected lumbar strain.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability is permanently aggravated by the Veteran's service-connected lumbar strain.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

5.  The Veteran should be sent a statement of the case as to the issue of entitlement to an initial compensable rating for gastroesophageal reflux disease and gastritis in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


